t c memo united_states tax_court thomas r hochschild sr petitioner v commissioner of internal revenue respondent docket no 10417-o0l filed date thomas r hochschild sr pro_se stephen j neubeck for respondent memorandum opinion gerber judge this case arises from a petition for judicial review under sec_6330 a of respondent’s decision to proceed with collection the issue we consider is 1’ all section references are to the internal_revenue_code in effect for the years in issue - - whether it was an abuse_of_discretion for respondent to decide to proceed with collection by means of a notice_of_levy background petitioner resided at middleberg heights ohio at the time his petition was filed petitioner failed to file and federal_income_tax returns petitioner advanced as the reason for failing to file his belief that the internal_revenue_service irs would use the information against petitioner in his litigation with the national labor relations board nlrb petitioner’s litigation with the nlrb is not related to petitioner’s sec_6330 hearing petitioner is a vietnam veteran and has been diagnosed by the department of veterans affairs as suffering from severe chronic post traumatic stress disorder a psychiatric condition which developed as a result of his combat experience during the vietnam war he also suffers from a marked hearing impairment during the early 1990s petitioner as the president of crystal window cleaning co was involved in an injunction proceeding concerning the nlrb’s charges of unfair labor practices injunctions had been granted against petitioner and his company ordering that certain anti-union behavior be discontinued petitioner was found in civil contempt for refusal to comply with various court orders and ultimately a jury found petitioner to be in criminal contempt for which he was imprisoned based on petitioner’s allegations that were contained in his appeal of the contempt conviction he believed that the assistant u s attorney federal district_court and many others were involved in a conspiracy against him in some manner petitioner is convinced that the irs is also conspiring against petitioner after petitioner failed to file returns respondent’s agent attempted to elicit returns from petitioner but none were forthcoming accordingly respondent prepared substitute returns based on forms and w-2 wage and tax statement received from crystal window cleaning co and hochschild management both of which are petitioner’s companies on date respondent mailed via certified mail a statutory_notice_of_deficiency to petitioner at his last_known_address containing the determination that petitioner had income_tax deficiencies and additions to tax as follows additions to tax_year deficiency sec_6651 a sec_6654 a dollar_figure dollar_figure s94 big_number big_number big_number big_number after two attempts at delivery the u s postal service returned the notice_of_deficiency stamped unclaimed to respondent petitioner did not file a petition and respondent assessed the deficiencies and began with collection procedures following q4e- petitioner’s failure to pay the assessed liabilities respondent issued a collection_due_process_notice and a notice_of_intent_to_levy and notice of your right to hearing related to petitioner’s and tax years on date petitioner submitted a timely request for a sec_6330 hearing in a letter that was dated date and received by respondent on date petitioner formally requested information pertaining to respondent’s determination under the freedom_of_information_act foia petitioner’s request was denied due to his refusal or failure to agree to pay for copy costs in a date letter appeals officer carolyn ratzman proposed an date conference with petitioner and invited him to reschedule if that date was inconvenient petitioner ina date letter informed ms ratzman that he had not requested a conference and explained that he would not be able to attend a conference due to his disability petitioner further explained that he was attempting to obtain information under the foia concerning respondent’s determination of his liabilities in an date letter responding to petitioner’s date letter ms ratzman offered petitioner a conference by telephone in that same letter ms ratzman also informed petitioner that his request for information under the - - foia had not been acted upon because more information was necessary to process the request e petitioner had not agreed to pay for the cost of copies along with the offer of a conference by telephone ms ratzman enclosed a copy of the statutory notice concerning the and liabilities ms ratzman also warned petitioner that if he did not contact me by date i will assume you no longer wish to pursue this matter with appeals your case will be closed and a notice_of_determination issued petitioner took no action and on date respondent mailed petitioner a notice_of_determination concerning collection action s under sec_6320 and or the lien or levy determination notifying petitioner of the determination to proceed with collection of the and income_tax liabilities on date petitioner timely petitioned this court for review of respondent’s determination under sec_6330 petitioner’s case was scheduled for trial at the date columbus ohio trial session immediately before the a m calendar call petitioner became agitated which precipitated a conference in chambers with petitioner respondent’s counsel and the trial judge during the chambers conference petitioner became highly agitated and he stated that he was unable to participate inatrial accordingly the court - - filed petitioner’s trial memorandum as petitioner’s memorandum brief and petitioner was ordered to file any supplemental information and or arguments by date respondent was ordered to file a reply in the form of a brief by date on date petitioner’s unsolicited response to respondent’s reply brief was received in the form of a 1-page letter dated date discussion we have jurisdiction over this matter because petitioner filed a timely petition for review in response to respondent’s valid notice_of_determination to proceed with collection sec_6330 117_tc_159 117_tc_122 114_tc_492 114_tc_176 where the commissioner intends to levy against property and property rights of a taxpayer to collect an unpaid tax_liability sec_6331 requires that the taxpayer be notified of the intent to levy in addition sec_6330 requires that a written notice be sent to the taxpayer advising of the right to a hearing sec_6330 affords taxpayers the right to a fair hearing before an impartial irs appeals officer sec_6330 requires the appeals officer to obtain verification - that applicable legal reguirements and or administrative procedure have been met sec_6330 a details issues that may be raised by a taxpayer at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including spousal defenses challenges to the appropriateness of collection action and alternatives to collection sec_6330 a issues relating to the underlying tax_liability may not be raised if the taxpayer has received a notice_of_deficiency or the taxpayer otherwise had an opportunity to dispute the tax_liability see sec_6330 b petitioner in his petition to this court alleged that during he was notified that he owed income_tax and to date he was not able to find out any factual information even though he had filed a request under the foia petitioner alleged that the errors by the i r s is that there are no factual evidence in the claim against me no persons name has come up that i can find out how the claim came to be and for all practical purpose s it seems that the figures used were made up out of thin air petitioner also made an allegation about his disabled condition and status as a disabled veteran in subsequent documents filed with the court the gist of petitioner’s contentions concerned his status as a disabled veteran and his anger and fears connected with his legal --- - controversy and incarceration involving the nlrb for reasons that petitioner has not explained he believes that the outstanding tax_liabilities determined by respondent are somehow connected to the nlrb matter and that respondent has joined in a governmentwide conspiracy against him and his family considering petitioner’s contentions we proceed to consider whether in the circumstances of this case there was an abuse_of_discretion by respondent in deciding to proceed with collection was petitioner entitled to challenge the underlying tax_liability under sec_6330 b a taxpayer may challenge the underlying tax_liability if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability respondent mailed by certified mail a statutory notice to petitioner but petitioner did not claim the notice after several attempts at delivery by the u s postal service sec_6330 b generally conditions the right to challenge the underlying tax_liability on a taxpayer’s not receiving a notice or having an opportunity to dispute the liability in this case respondent mailed a statutory notice to petitioner but it was not claimed so we must consider whether that situation reconciles with the sec_6330 b condition that a taxpayer did not receive any statutory notice --- - of deficiency or did not otherwise have an opportunity to dispute such tax_liability in the context of a sec_6330 proceeding we have held that a taxpayer cannot circumvent the condition by deliberately refusing delivery of the statutory notice see 114_tc_604 baxter v commissioner tcmemo_2001_300 in those cases it was shown that the taxpayers intentionally refused delivery in this case respondent has sufficiently shown that a notice was mailed to petitioner’s last_known_address and that the u s postal service made several attempts at delivery but the notice was unclaimed that evidence is sufficient to raise a presumption of official regularity and of delivery see segqo v commissioner supra pincite in addition petitioner does not argue that he was deprived of the opportunity to contest the statutory notice in court instead petitioner argues that respondent had no basis for issuing the notice petitioner’s argument contains the assumption that the notice was issued but that it is without merit or substance accordingly we treat this situation as one where petitioner had the opportunity to contest respondent’s determination and chose not to in the context of a sec_6330 hearing the question of whether the failure to challenge was deliberate is irrelevant the language of the statute only -- - requires that the taxpayer have an opportunity to dispute such tax_liability petitioner’s arguments concerning the underlying tax_liability as outlined previously petitioner contends that he was not able to find out any factual information even though he had filed a request under the foia and that he questions the validity or substance of respondent’s determination petitioner also contends that respondent has conspired with the nlrb as part of a governmentwide conspiracy against him and his family regarding petitioner’s first contention respondent’s appeals officer ina letter to petitioner provided him with an explanation of the source of the income adjustments determined in the statutory notice she explained that the income items were based on forms w-2 and from petitioner’s own companies petitioner wishes to ignore that information and instead argues that respondent has failed to provide the information he asked for in his foia request again respondent’s appeals officer explained to petitioner by letter that his request had not been honored because he refused or failed to agree to pay the required fee petitioner’s foia request was asking for the same information as was provided by respondent’s appeals officer ie the basis for the income_tax_liability the documents upon which respondent’s determination was based were documents sent by petitioner’s companies to respondent accordingly even if petitioner were entitled to challenge the merits of the underlying tax_liability respondent has provided information upon which the liability is based and petitioner has shown no error in respondent’s determination petitioner’s contention that respondent’s tax_determination is part of a governmentwide conspiracy against him has not been shown to be anything more than a figment of petitioner’s imagination petitioner although invited on several occasions for a face-to-face hearing or one by telephone did not take advantage of the offer it is again noted that respondent’s failure to answer petitioner’s foia request was due to a procedural deficiency in petitioner’s request more importantly respondent’s appeals officer provided petitioner with available information in response to the questions and inquiries raised by petitioner in writing in view of the foregoing it appears that there has been no abuse_of_discretion and that there is no reason why respondent may not proceed with the proposed collection activity decision will be entered for respondent
